DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 08/04/2022, with respect to 1, 11 have been fully considered and are persuasive.  The rejection of claims 1, 11 has been withdrawn. 
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kinzl et al. (DE102006023563, previous cited), in view of Xu et al. (CN107425811A).
Regarding claim 1, Kinzl discloses an inverter [Fig. 1], comprising:, a busbar unit [C], and an inversion unit [WR] having an input terminal connected to the busbar unit [see Fig. 1], wherein the inversion unit is configured to convert a direct-current (DC) voltage between a positive electrode [ZK+] and a negative electrode [ZK-] of the busbar unit into an alternating current (AC) voltage [par 0017]; a direct-current conversion unit [DCW1-DCW3] comprises a first positive input terminal [node between L1 and solar ST1], a first negative input terminal [node between switch S11 and solar ST1], a second positive input terminal [node between L2 and solar ST2], a second negative input terminal [node between switch S21 and solar ST2], a first DC (direct current)-to-DC module [DCW1], a second DC-to-DC module [DCW2], and a second switch [S12]; the first positive input terminal is connected to a first terminal of the first DC-to-DC module [see Fig. 1], the first negative input terminal is connected to a second terminal of the first DC-to-DC module and the negative electrode [ZK-] of the busbar unit [C] through the first switch [S11], the first negative input terminal is connected to the second positive input terminal through the second switch [S12], and a third terminal of the first DC-to-DC module is connected to another terminal of the positive electrode [ZK+] of the busbar unit [C, see Fig. 1]; the second positive input terminal is connected to a first terminal of the second DC-to-DC module [see Fig. 1, positive terminal of solar ST2 coupled to converter DCW2], the second negative input terminal is connected to a second terminal of the second DC-to-DC module [negative terminal of solar ST2 coupled to input negative terminal of converter DCW2] and the negative electrode [ZK-] of the busbar unit [C], and a third terminal of the second DC-to-DC module is connected to another terminal of the positive electrode [ZK+] of the busbar unit [C].
Kinzl fails to teach a first on/off control device coupled between a first terminal of the first DC/DC module and the positive electrode, and a third terminal of the first DC-to-DC module is connected to another terminal of the first on/off control device and the positive electrode of the busbar unit, a second on/off control device coupled between a first terminal of the second DC/DC module and the positive electrode, and a third terminal of the second DC-to-DC module is connected to another terminal of the second on/off control device and the positive electrode of the busbar unit.
Xu in the same field teaches a power conversion device [Figs. 1, 2] including a first on/off control device [top switch 101] coupled between a first terminal of the first DC/DC module [top DC/DC converter 102] and the positive electrode [positive output from top solar string, see Fig. 1], and a third terminal of the first DC-to-DC module is connected to another terminal of the first on/off control device [output positive terminal of the top DC/DC converter coupled to other terminal of the top switch 101 and capacitors, see Fig. 1] and the positive electrode of the busbar unit [capacitors coupled to the top positive output of the top DC/DC converter 102 and an inverter 103], a second on/off control device [a bottom switch 101] coupled between a first terminal of the second DC/DC module [bottom DC/DC converter 102] and the positive electrode [a positive output from a bottom solar string], and a third terminal of the second DC-to-DC module is connected to another terminal of the second on/off control device and the positive electrode of the busbar unit [output terminal of the bottom DC/DC converter 102 coupled to other end of the bottom switch 101 and capacitor circuit, see Figs 1, 2].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to incorporate the teaching of Xu et al. into the DC/DC conversion system of Kinzl in order to prevent power loss due to the resistance of inductor, switching element and diode when input voltage from the solar source is within a predetermined voltage range.
Regarding claim 2, the combination including Xu et al. further discloses wherein the first on/off control device is a first diode [top switch 101, Fig. 1, 3, par 0041], and the second on/off control device is a second diode [bottom switch 101], one side of the first positive input terminal is connected to the first terminal of the first DC-to-DC module and an anode of the first diode, and the third terminal of the first DC-to-DC module is connected to a cathode of the first diode and the positive electrode of the busbar unit; and one side of the second positive input terminal is connected to the first terminal of the second DC-to-DC module and an anode of the second diode, and the third terminal of the second DC-to-DC module is connected to a cathode of the second diode and the positive electrode of the busbar unit [see of Figs. 1, 3].

Claims 3, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kinzl et al. and Xu et al., in view of Okumura et al. (US 2019/0044428).
Regarding claim 3, the combination of Kinzl and Xu discloses all limitations of claim 1 above but does not explicitly disclose further comprising a controller configured to: perform detection on an operating state of the inversion unit, and when the inversion unit is in the operating state, perform detection on output voltage of a first photovoltaic string and output voltage of a second photovoltaic string.
Okumura teaches a power system [Figs. 1, 2] includes an inverter device [1], a first solar array [2] and a second solar array [40] which coupled to an input of the inverter device [1]. The inverter device 1 includes a first boost converter 10 which receives a DC power outputted from the first array 2, a second boost converter 41 which receives a DC power outputted from the second array 40, an inverter circuit 11 which converts powers outputted from both boost converters 10 and 41 to a DC bus 20, to an AC power and outputs the AC power to the commercial power grid 3, and a control unit 12 which controls operations of these circuits 10, 11, and 42. The controller configured to: perform detection on an operating state of the inversion unit, and when the inversion unit is in the operating state, perform detection on output voltage of the first photovoltaic string and output voltage of the second photovoltaic string [par 0053-0073].
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Okumura into that of the combination of Kinzl and Xu in order to provide and operate power to output more efficient and reliable.
Regarding claim 5, the combination including Kinzl further discloses wherein the controller is further configured to: when a sum of the output voltage of the first photovoltaic string and the output voltage of the second photovoltaic string is less than a first threshold, control the first switch to be turned off, the second switch to be turned on, the first DC-to-DC module to operate, and the second DC-to-DC module not to operate, wherein the first threshold is greater than or equal to voltage required by the busbar unit when the inversion unit supply is connected to a grid [par 0020-0023].
Regarding claim 9, the combination including Kinzl further discloses wherein the controller is further configured to: when a sum of the output voltage of the first photovoltaic string and the output voltage of the second photovoltaic string is greater than or equal to a second threshold, the output voltage of the first photovoltaic string is less than a third threshold, and the output voltage of the second photovoltaic string is greater than the third threshold, control the first switch to be turned on, the second switch to be turned off, the first DC-to-DC module to operate, and the second DC-to-DC module not to operate [par 0020-0021].
Allowable Subject Matter
Claims 4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 depends from claim 4.
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 11 is allowed because the prior art of record taken alone or in combination fails to take or fairly suggest “a third terminal of the first DC-to-DC module is connected to the negative electrode of the busbar unit and another terminal of the first on/off control device; the second negative input terminal is connected to a first terminal of the second DC-to-DC module and one terminal of the second on/off control device, the second positive input terminal is connected to a second terminal of the second DC-to-DC module and the positive electrode of the busbar unit through the first switch, and a third terminal of the second DC-to-DC module is connected to a negative electrode of the busbar unit and another terminal of the second on/off control device” and in combination with other limitations.
Claims 12-20 depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836